TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00392-CR



                             Manuel Hernandez Robles, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
     NO. D-1-DC-07-207468, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Manuel Hernandez Robles seeks to appeal from a judgment of conviction for

kidnapping. The trial court has certified that this is a plea bargain case, that Robles waived

his right to appeal, and that Robles has no right of appeal. The appeal is dismissed. See

Tex R. App. P. 25.2(a)(2), (d).



                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: July 17, 2008

Do Not Publish